
	
		I
		111th CONGRESS
		1st Session
		H. R. 2316
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Baca (for himself
			 and Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  study of water resources in the State of California, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inland Empire Perchlorate Ground Water
			 Plume Assessment Act of 2009.
		2.Inland empire
			 water resources study
			(a)In
			 GeneralNot later than 2 years after funds are made available for
			 this Act, the Secretary of the Interior, acting through the Director of the
			 United States Geological Survey (referred to in this Act as the
			 Secretary), in coordination with the State of California
			 (referred to in this Act as the State) and any other entities
			 that the Secretary determines to be appropriate (including other Federal
			 agencies and institutions of higher education), shall complete a study of water
			 resources in the State, including—
				(1)a
			 survey of ground water resources, including an analysis of—
					(A)the delineation,
			 either horizontally or vertically, of the aquifers in the Rialto-Colton basin
			 within the State, including the quantity of water in the aquifers;
					(B)the availability
			 of ground water resources for human use;
					(C)the salinity of
			 ground water resources;
					(D)the identification
			 of a recent surge in perchlorate concentrations in ground water, whether
			 significant sources are being flushed through the vadose zone, or if
			 perchlorate is being remobilized;
					(E)the identification
			 of impacts and extents of all source areas that contribute to the regional
			 plume to be fully characterized;
					(F)the potential of
			 the ground water resources to recharge;
					(G)the interaction
			 between ground water and surface water;
					(H)the susceptibility
			 of the aquifers to contamination, including identifying the extent of
			 commingling of plume emanating within surrounding areas in San Bernardino
			 County, California; and
					(I)any other relevant
			 criteria; and
					(2)a
			 characterization of surface and bedrock geology, including the effect of the
			 geology on ground water yield and quality.
				(b)Study
			 AreasThe study carried out under subsection (a) shall include
			 the Rialto-Colton Basin in the State.
			(c)ReportNot
			 later than 2 years after funds are made available for this Act, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Natural Resources of the House of Representatives a report
			 that describes the results of the study.
			
